UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7708



JOEL BRUCE SCHOONOVER,

                                              Plaintiff - Appellant,

          versus


DAVID H. WILMOTH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (CA-04-44-2)


Submitted:   February 9, 2005           Decided:     February 17, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel Bruce Schoonover, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Joel Bruce Schoonover appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.               The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).            The magistrate judge recommended

that relief be denied and advised Schoonover that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Schoonover failed to object to the magistrate

judge’s recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas   v.    Arn,   474 U.S. 140   (1985).   Schoonover    has   waived

appellate review by failing to file objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED


                                     - 2 -